DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1-10 and 16-20 are withdrawn from consideration. Claims 11-15 are as previously presented. Claims 11-15 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action is maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Visco (US 7,070,632), and further in view of Yoo (US 2019/0198923) and Yushin (US 2019/0198837).
As to claim 11, Visco discloses a battery cell (column 2 lines 45-67, lithium metal batteries, figure 5 #400, a cell, column 12 lines 17-46; also discussed throughout), comprising:
a negative electrode that includes lithium metal (figure 2 #206, figure 3 #206’, figure 4 #7; column 7 lines 1-21; column 8 lines 45-67; also discussed throughout);
a positive electrode (figure 5 #418, column 12 lines 35-47; discussed throughout); 
an electrolyte structure disposed between the negative electrode and the positive electrode (figure 1 #101, figure 2-4 #102 and #104, figure 5 #408 and #416, column 5 lines 28-50; discussed throughout), the electrolyte structure including a first portion configured as thin film solid electrolyte (figures 1-4 #104, barrier layer material, figure 5 #408; column 2 lines 45-67, column 5 lines 28-50; discussed throughout) and a second portion positioned adjacent to the first portion (figures 1-4 #104, figure 5 #416, column 5 lines 28-50; discussed throughout), the second portion including a porous fiber material that contacts the thin film solid electrolyte (figures 1-5 as defined above, column 5 lines 28-62; discussed throughout), 
wherein, the first portion of the electrolyte structure contacts the negative electrode (figures 1-5 as defined above; column 3 lines 4-16; discussed throughout) and the pores of the porous fiber material are filled with the liquid electrolyte (column 4 line 60-column 5 line 5; liquid electrolyte is constrained in at least two of the three orthogonal dimensions of the membrane material; also discussed throughout). 
Visco is silent to wherein, the positive electrode is a porous composite positive electrode that includes particles of active material and liquid electrolyte; and wherein the second portion porous fiber material is a porous ceramic fiber material. 
Yoo discloses a lithium metal battery including a lithium negative electrode including lithium metal, a positive electrode and an electrolyte between the positive electrode and negative electrode ([0006]) wherein the positive electrode is a porous composite positive electrode that includes particles of active material and liquid electrolyte ([0055]-[0056] and [0075]-[0076]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the positive electrode from Yoo within Visco as a mere combing prior art element according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)). 
Yushin discloses providing improved batteries ([0006]) a separator is arranged with a ceramic comprising layer ([0007]). Yushin discloses ceramic materials are known to exhibit better strength, better wetting and better thermal properties compared to polymers, but are typically too brittle for use as separator membranes. However, when ceramic materials are processed into various fibers (particularly small fibers), the fibrous ceramic materials may become sufficiently flexible to be used as separator membranes in accordance with one or more embodiments. In addition, in some designs, reducing the diameter of the ceramic fibers may increase the specific strength and toughness and other mechanical properties of the fibers (when normalized by mass or cross-sectional area of the fibers). As such, formation of flexible, strong and thermally stable ceramic separators from small ceramic fibers (and other materials) may overcome one or more limitations of conventional polymer separators ([0034]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use ceramic fibers from Yushin in place of the polymer fibers within Visco because of better strength, better wetting and better thermal properties ([0034], Yushin). 
As to claim 12, modified Visco discloses does not specifically state wherein, the porous ceramic fiber material is configured to mechanically support the thin film solid electrolyte by strengthening the thin film solid electrolyte from internal stresses and external stresses associated with one or more of fabrication and operation of the battery cell. However, modified Visco discloses the same structure as the instant claimed invention with the same material as the instant claimed invention (see claim 11 above) and thus would exhibit the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 13, modified Visco discloses does not specifically state wherein, the porous ceramic fiber material is configured to enhance adhesion with one or more of the thin film solid electrolyte, the positive electrode, and the negative electrode. However, modified Visco discloses the same structure as the instant claimed invention with the same material as the instant claimed invention (see claim 11 above) and thus would exhibit the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 14, modified Visco discloses wherein, the thin film solid electrolyte of the first portion is formed from a dense ceramic or glass layer (column 2 lines 45-67; discussed throughout Visco). 
As to claim 15, modified Visco discloses wherein, the first portion of the electrolyte structure (figures 1-4 #104, figure 5 #408; discussed throughout Visco) has a first side that contacts the negative electrode (figures 1-4 #206 and figure 5 #414; discussed throughout Visco) and a second side spaced from the first side and facing the second portion, the first side and the second side defining a first thickness of the first portion (figures 1-5 as defined discussed throughout Visco), the second portion of the electrolyte structure (figures 1-4 #102 and figure 5 #416; discussed throughout Visco) has a third side configured to contact the positive electrode (figure 5 #418; discussed throughout Visco) and a fourth side spaced from the third side and configured to contact the second side of the first portion, the third side and the fourth side defining a second thickness of the second portion (figures 1-5 as defined and discussed throughout Visco), the positive electrode has a fifth side that contacts the fourth side of the second portion and a sixth side spaced from the fifth side and facing away from the second portion, the fifth side and the sixth side defining a third thickness of the positive electrode (figures 1-5 as defined and discussed throughout Visco), and the first thickness is less than 1 micron (column 11 lines 40-46, Visco), the second thickness is in a range of 10 to 20 microns (column 6 lines 60-67), and the third thickness is in a range of 50 to 150 microns (column 13 lines 1-11, Visco).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
The applicants arguments are directed toward the prior art of Yushin (US 2019/0198923). The applicant states that Yushin is not prior art. The examiner respectfully disagrees. The applicant argues that to qualify as prior art “… requires a reference to be effectively filed “before the effective filling date of the claimed invention” (emphasis added) to qualify as prior art.” The examiner agrees. The applicant points to the fact that the instant claims priority to provisional application 62/609,946. The examiner agrees. The prior art Yushin claims priority to provisional application 62/609,796. Thus, the argument by the applicant is that the instant application priority date is 12/22/2017 and the prior art Yushin prior art date is 12/22/2017. Thus, as the instant application and Yushin share the same date, Yushin is not prior art. The examiner respectfully disagrees. The definition of date as defined by Merriam-Webster “the time at which and event occurs.” Thus, the examiner has attached in the NPL the Electronic Acknowledgement Receipt for both applications which shows the exact time each of the instant and the prior art filled. Yushin filled on 12/22/2017 at 15:13:21 and the instant filled on 12/22/2017 at 17:06:39. Therefore, Yushin filled before the instant application and is considered prior art. Therefore the examiner maintains the rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724